                     Case
                     Case2:21-cv-00669-RFB-NJK
                          2:21-cv-00669-RFB-NJK Document
                                                Document11
                                                         9 Filed
                                                           Filed06/16/21
                                                                 06/17/21 Page
                                                                          Page11of
                                                                                of22



                 1   Paul T. Trimmer
                     Nevada State Bar No. 9291
                 2   Holly E. Walker
                     Nevada State Bar No. 14295
                 3   JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                 4   Las Vegas, Nevada 89101
                     Tel: (702) 921-2460
                 5   Email: paul.trimmer@jacksonlewis.com
                     Email: holly.walker@jacksonlewis.com
                 6
                     Attorneys for Defendant
                 7    M1 Support Services, L.P.

                 8

                 9                                UNITED STATES DISTRICT COURT

               10                                        DISTRICT OF NEVADA

               11    TIAWNA FINCH, an individual,                           Case No.: 2:21-cv-00669-RFB-NJK
               12                   Plaintiff,                              JOINT NOTICE REQUESTING
                                                                            ASSIGNMENT TO EARLY NEUTRAL
               13            vs.                                            EVALUATION PROGRAM
               14    M1 SUPPORT SERVICES, L.P., a Texas limited
                     partnership; DOES 1-10, business entities, forms
               15    unknown; DOES 11-20, individuals; and DOES 21-
                     30, inclusive,
               16
                                   Defendants.
               17

               18            Pursuant to LR 16-6(a), employment-discrimination actions filed in this Court must

               19    undergo early neutral evaluation. Pursuant to LR 16-6(b), if an action is not initially assigned to

               20    the Early Neutral Evaluation Program, an action must be assigned to the program upon the filing

               21    by any party of a notice stating that action falls under one or more of the statutes listed in LR 16-

               22    6(a).

               23    ///

               24    ///

               25    ///

               26    ///

               27    ///

               28    ///

JACKSON LEWIS P.C.
    LAS VEGAS                                                         -1-
                     Case
                     Case2:21-cv-00669-RFB-NJK
                          2:21-cv-00669-RFB-NJK Document
                                                Document11
                                                         9 Filed
                                                           Filed06/16/21
                                                                 06/17/21 Page
                                                                          Page22of
                                                                                of22




                 1          This matter was not placed in the ENE program at the time the Complaint was filed.

                 2   Plaintiff’s Complaint alleges that she was discriminated against because she engaged in speech

                 3   protected by the First Amendment to the U.S. Constitution and that she was therefore terminated

                 4   in violation under 42 U.S.C. § 1983. Accordingly, the parties request that the case be assigned to

                 5   the ENE program and scheduled for a settlement conference.

                 6                  Dated this 16th day of June, 2021.

                 7   HUTCHINGS LAW GROUP, LLC                            JACKSON LEWIS P.C.
                 8
                     /s/ Mark H. Hutchings                               /s/ Holly E. Walker
                 9
                     Mark H. Hutchings, Bar No. 12783                    Paul T. Trimmer, Bar No. 9291
               10    552 E. Charleston Blvd.                             Holly E. Walker, Bar No. 14295
                     Las Vegas, Nevada 89104                             300 S. Fourth Street, Suite 900
               11                                                        Las Vegas, Nevada 89101
                     Attorneys for Plaintiff
               12                                                        Attorneys for Defendant
               13                                                        M1 Support Services, L.P.

               14

               15
                     IT IS SO ORDERED.
               16    Dated: June 17, 2021
                     .
               17    .
                     4821-6191-0510, v. 1
               18    ___________________________
                     Nancy J. Koppe
               19    United States Magistrate Judge
               20

               21

               22

               23

               24

               25

               26

               27

               28
JACKSON LEWIS P.C.
    LAS VEGAS                                                        -2-
